Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 1 of 28 PageID #: 643



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JANE WEBER,

           Plaintiff,

     v.                                     Civ. Action No. 3:20-CV-48
                                                      (Kleeh)

WELLS FARGO BANK, N.A.;
WELLS FARGO HOME EQUITY
ASSET-BACKED SECURITIES 2004-2 TRUST,
HOME EQUITY ASSET-BACKED CERTIFICATES,
SERIES 2004-2; and HSBC BANK USA,
NATIONAL ASSOCIATION,

           Defendants.


         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

     Pending before the Court is a Motion to Dismiss (“Motion”).

[ECF No. 6]. For the reasons discussed herein, the Motion is

granted, in part, and denied, in part.



                           I.    INTRODUCTION

     On March 16, 2020, the Defendants, Wells Fargo Bank, N.A.

(“Wells Fargo”), Wells Fargo Home Equity Asset-Backed Securities

2004-2 Trust, Home Equity Asset-Backed Certificates, Series 2004-

2 (the “Trust”), and HSBC Bank USA, National Association (“HSBC”)

(collectively, “Defendants”), removed this action from the Circuit

Court of Berkeley County, West Virginia. On March 19, 2020, United

States District Judge Gina M. Groh transferred the case to United
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 2 of 28 PageID #: 644
WEBER V. WELLS FARGO BANK et al.                                     3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

States    District     Judge   Thomas   S.    Kleeh.   On   March    23,   2020,

Defendants filed a Motion to Dismiss. ECF No. 6. Plaintiff then

filed a Motion to Remand, which was fully briefed by the parties

and denied by this Court’s Order. ECF Nos. 8, 10, 12, 19. The Court

stayed all deadlines in this case until the resolution of Motion

to Dismiss. Plaintiff filed a Response in Opposition to the Motion

to Dismiss. ECF No. 9. Defendants filed a Reply in Support of the

Motion to Dismiss. ECF No. 11. The Motion to Dismiss is fully

briefed and is the subject of this Memorandum Opinion and Order.



                                 II.    FACTS

     In   the    Complaint,    Plaintiff     brings    claims   of    breach   of

contract and negligence. She also alleges that Defendants violated

the Real Estate Settlement and Procedures Act, the West Virginia

Consumer Credit and Protection Act, and the Fair Debt Collection

Practices Act.

     On   July    9,   2004,   Donald   Weber    (“Borrower”),       husband   to

Plaintiff Jane Weber (“Plaintiff”), entered into an adjustable

rate note with Wells Fargo to finance the purchase of the property

located    at    548   First    Street,      Inwood,   West     Virginia    (the

“property”). Compl. ¶ 9, ECF No. 1-1. Plaintiff was not a party to

the note. Id. In November 2008, the Deed of Trust securing the


                                        2
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 3 of 28 PageID #: 645
WEBER V. WELLS FARGO BANK et al.                                    3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

mortgage loan (the “loan”) was assigned to HSBC Bank USA, National

Association as Trustee for Wells Fargo Home Equity Asset-Backed

Securities 2004-02, Trust, Home Equity Asset-Backed Certificates,

Series 2004-2. Id. at ¶ 12. Due to a series of events following

Borrower’s job loss, Borrower defaulted on the loan in March 2016.

Id. at ¶¶ 13-15. Thereafter, Borrower and Plaintiff jointly filed

Chapter 13 Bankruptcy. Id. at ¶ 15; See also, In Re Weber, Case

No. 16- 50368-grs (Bankr. Dist. Ky. Jan. 14, 2019) (Attached to

Motion as Exhibit A).

       In July 2016, the bankruptcy court confirmed a bankruptcy

plan   for   Borrower    and   Plaintiff    that   included    an   amount    of

$10,396.31 in pre-petition arrearage and $11,003.25 in mortgage

payments.    Id.   The   Bankruptcy   Plan   stated     that   Plaintiff     and

Borrower shall pay the Loan “except any prepetition arrearage, by

making   payments    directly    to   the    Creditor    according    to     the

underlying contract. Except as otherwise provided in the plan, any

allowed claim for prepetition arrearages shall be paid through the

plan until the amount of the arrearage as set forth in the

Creditor’s proof of claim has been paid in full.” Chapter 13 Plan,

ECF No. 7-1.

       On November 30, 2016, Defendants filed a Motion for Relief

from Stay as to the Property in order to enforce its lien against

the real estate of the debtor, in part because “[a]s of November

                                      3
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 4 of 28 PageID #: 646
WEBER V. WELLS FARGO BANK et al.                                3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

23, 2016, the monthly payments due for September 2016 through

November 2016 remain unpaid. The unpaid principal balance of

$142,274.14 plus interest and fees, less suspense equals a total

of $151,863.15.” Motion for Relief from Stay, ECF No. 7-1, pp. 26-

28.

      Borrower died on March 2, 2017, and Plaintiff continues to

reside at the property. Compl. ¶ 17, ECF No. 1-1. On March 7, 2017,

the Bankruptcy Court entered an Agreed Order Resolving Motion for

Relief from Stay which allowed Plaintiff to make lump sum payments

to cure the post-petition arrearage. Agreed Order, ECF No. 7-1, p.

77. The Agreed Order also stated that “[i]n the event of Default

. . . [Defendants] shall file a Certificate of Non-Compliance, and

upon filing of a Certificate of Non-Compliance the stay shall be

terminated without further hearing.” Id. Wells Fargo insisted

Plaintiff and Borrower were in default on their payments. Compl.

¶ 19, ECF No. 1-1. On November 7, 2017, Defendants filed a

Certificate of Non-Compliance as contemplated by the Agreed Order,

which resulted in the automatic termination of the stay. Payments

that Borrower and Plaintiff made outside the bankruptcy plan were

credited to the pre-petition arrearage rather than to the post-

petition mortgage payments. Id. at ¶ 19.

      On December 27, 2017, Seneca Trustees, Inc., sent Plaintiff

notice that a Trustee’s Sale of the property was scheduled for

                                     4
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 5 of 28 PageID #: 647
WEBER V. WELLS FARGO BANK et al.                                      3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

January 23, 2018.        Id. at ¶ 23. Thereafter, Plaintiff borrowed

money from family to have the Loan reinstated, and filed a Motion

to Reinstate Stay on January 2, 2018, stating her belief that the

payments are current. Id. at ¶ 24, Motion to Reinstate Stay, ECF

No. 7-1, pp. 88-97. The Bankruptcy Court denied Plaintiff’s Motion

to Reinstate Stay because “[a] hearing was held on March 1, 2018,

at which time the [Plaintiff] conceded that she had not made

payments in accordance with the parties’ Agreed Order.” Order, ECF

No.    7-1,   p.   91.   The   Order   went    on:     “[i]f   the   [Plaintiff]

subsequently defaulted and did not cure within the time allotted

within the Agreed Order, then the Agreed Order provided that the

automatic stay would terminate when HSCB filed a Certificate of

Non-Compliance. HSBC filed a Certificate of Non-Compliance on

November 7, 2017.” Id.

       On June 14, 2018, Plaintiff filed a Motion for Discharge

Pursuant to 11 U.S.C. § 1328(b), and it was granted by the

Bankruptcy Court, discharging certain debts while reiterating that

“a creditor may have the right to foreclose a home mortgage or

repossess an automobile.” Motion for Discharge, ECF No. 7-1, pp.

92-97; Order of Discharge, ECF No. 7-1, pp. 95-97.

       The Bankruptcy Court closed the case on January 14, 2019.

Compl. ¶ 26, ECF No. 1-1. On that date, Seneca Trustees, Inc., had

made   payments    totaling    $3,873.92      toward    pre-petition    mortgage

                                       5
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 6 of 28 PageID #: 648
WEBER V. WELLS FARGO BANK et al.                                   3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

arrearage pursuant to the Bankruptcy Plan. Id. at ¶ 27. On February

20, 2019, Seneca Trustees, Inc., again notified Plaintiff of the

foreclosure on the property and that the sale was scheduled for

March 19, 2019. Id. at ¶ 28. Plaintiff again borrowed money in an

attempt to avoid the sale. Id. at ¶ 29. On February 25, 2019,

Plaintiff by her attorneys and certified mail sent a Request for

Information to Wells Fargo pursuant to 12 U.S.C. § 2605(e)(1)(B)

regarding the servicing of the mortgage loan and the crediting of

payments on her mortgage account. Id. at ¶ 30. On April 3, 2019,

Plaintiff, again by her attorneys and certified mail, sent a second

Request for Information to Wells Fargo pursuant to 12 U.S.C. §

2605(e)(1)(B) regarding the same subject matter and requesting

Wells Fargo fix the error. Id. at ¶ 31. Plaintiff also requested

information     and      documentation     supporting    the     claim   that

Plaintiff’s account was in default. Id. Plaintiff sent Wells Fargo

a notice and opportunity to cure pursuant to West Virginia Code §

46A-5-108. Id. at ¶¶ 32-33. Despite being represented by counsel,

Plaintiff     received     telephone     calls   and   mail    correspondence

directly from Wells Fargo. Id. at ¶¶ 34-38. During a July 22, 2019,

telephone call a representative of Wells Fargo asked Plaintiff

whether the property was occupied and whether she intended to

remain in the home, and also represented that her account was in

good standing and there were no late fees. Id. at ¶ 34. In an

                                       6
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 7 of 28 PageID #: 649
WEBER V. WELLS FARGO BANK et al.                                3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

October 15, 2019, letter from Wells Fargo to Plaintiff, Wells Fargo

indicated it needed additional time to respond to the notice and

opportunity to cure. Id. at ¶ 35. Later in the month, Wells Fargo

again told Plaintiff it needed additional time to respond to the

notice and opportunity to cure. Id. at ¶ 36. On November 19, 2019,

Wells Fargo notified Plaintiff that a response to the notice and

opportunity to cure would be forthcoming, and sent two letters the

same day, declining the opportunity to cure. Id. at ¶¶ 37-38.

     On January 8, 2020, Plaintiff filed a Complaint alleging the

following causes of action:

        1) Breach of Contract
        2) Negligence
        3) Violation of the Real Estate Settlement and Procedures
           Act
        4) Violation of the West Virginia Consumer Credit and
           Protection Act – Fair Debt Collection
        5) Violation of the West Virginia Consumer Credit and
           Protection Act – Unfair and Deceptive Acts and Practices
        6) Violation of the Fair Debt Collection Practices Act

Compl., ECF No. 1-1.



                          III. LEGAL STANDARD

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a defendant to move for dismissal upon the ground that a Complaint

does not “state a claim upon which relief can be granted.” In

ruling on a motion to dismiss, a court “must accept as true all of


                                     7
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 8 of 28 PageID #: 650
WEBER V. WELLS FARGO BANK et al.                                3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

the factual allegations contained in the Complaint.” Anderson v.

Sara Lee Corp., 508 F.3d 181, 188 (4th Cir. 2007) (quoting Erickson

v. Pardus, 551 U.S. 89, 94 (2007)). A court is “not bound to accept

as true a legal conclusion couched as a factual allegation.”

Papasan v. Allain, 478 U.S. 265, 286 (1986).


     A motion to dismiss under Rule 12(6)(b) tests the “legal

sufficiency of a Complaint.” Francis v. Giacomelli, 588 F.3d 186,

192 (4th Cir. 2009). A court should dismiss a Complaint if it does

not contain “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). Plausibility exists “when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft   v.   Iqbal,   556   U.S.   662,   678   (2009).    The   factual

allegations “must be enough to raise a right to relief above a

speculative level.” Twombly, 550 U.S. at 545. The facts must

constitute more than “a formulaic recitation of the elements of a

cause of action.” Id. at 555. A motion to dismiss “does not resolve

contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin,

980 F.2d 942, 952 (4th Cir. 1992).




                                      8
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 9 of 28 PageID #: 651
WEBER V. WELLS FARGO BANK et al.                                3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

     A court “may properly take judicial notice of ‘matters of

public record’ and other information that, under Fed. R. Evid.

201, constitute ‘adjudicative facts.’” Goldfarb v. Mayor & City

Council of Baltimore, 791 F.3d 500,508 (4th Cir. 2015). A court

may take judicial notice of adjudicative facts if they are "not

subject to reasonable dispute," in that they are "(1) generally

known within the territorial jurisdiction of the trial court or

(2) capable of accurate and ready determination by resort to

sources whose accuracy cannot reasonably be questioned." Further,

courts may take judicial notice of publicly available records

without converting a motion to dismiss to one for summary judgment.

See, e.g., Zak v. Chelsea Therapeutics Int'l, Ltd., 780 F.3d 597,

607 (4th Cir. 2015) ("[C]ourts are permitted to consider facts and

documents subject to judicial notice without converting the motion

to dismiss into one for summary judgment."). Therefore, this Court

takes judicial notice of the case referenced herein: In Re Weber,

Case No. 16-50368-grs (Bankr. Dist. Ky. Jan. 14, 2019) (“In Re

Weber”).


                             IV.   DISCUSSION

     Defendants filed the instant motion to dismiss arguing that

Plaintiff’s Complaint should be dismissed because (1) Plaintiff

lacks standing to bring claims of breach of contract, negligence,


                                     9
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 10 of 28 PageID #: 652
WEBER V. WELLS FARGO BANK et al.                                 3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

violations    of   the   Real   Estate    Settlement   and   Procedures   Act

(“RESPA”), and violations of the West Virginia Consumer Credit and

Protection Act (“WVCCPA”); (2) Defendants are exempt from abiding

by the Bankruptcy Plan because the Bankruptcy Discharge superseded

any prior Bankruptcy Plan which converted Plaintiff’s Chapter 13

Bankruptcy Plan to a Chapter 7 Bankruptcy discharge; and (3) while

Defendants have no duty under the Bankruptcy Plan, Plaintiff’s

breach of contract claim is precluded by Plaintiff’s first material

breach of the Bankruptcy Plan. See Motion to Dismiss, ECF No. 6.

      Plaintiff responded in opposition to the motion arguing that

she brings this case as both an individual and as Administratrix

of the Estate of her late husband Donald Weber. Response in

Opposition, ECF No. 9. Plaintiff asserts that the Defendants have

misapplied payments, making the outstanding amount due on the loan

inaccurate. Id. Plaintiff further argues that her claims under

RESPA, WVCCPA, and the Fair Debt Collection Practices Act (“FDCPA”)

survive dismissal because she is expressly protected under each

act. Id. Plaintiff argues the Bankruptcy Court’s lifting of the

automatic stay and its grant of hardship discharge to Plaintiff do

not require a dismissal because the proper application of payments

is not retroactively eliminated when an automatic stay is lifted;

instead, the servicer is required to update its records to reflect

any payments made during the case, and the waiver of any fee,

                                     10
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 11 of 28 PageID #: 653
WEBER V. WELLS FARGO BANK et al.                                 3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

expense, or charge as required under provisions of the settlement.

Id. Finally, Plaintiff argues non-payment of a mortgage loan is

not a material breach of a Deed of Trust; therefore, the first

breach rule does not apply. Id.


   A. Bankruptcy Discharge

      As a threshold matter, Plaintiff does not dispute that she

received a bankruptcy discharge, discharging the subject debt.

From the record it appears that Plaintiff’s debt was in fact

discharged in Chapter 7 Bankruptcy; therefore, Plaintiff is no

longer personally obligated to pay it. See In re Wiles, No 10-123,

2011 WL 160694, at *3 (Bankr. N.D.W.V. Jan. 19, 2011) (“[A]

discharge in bankruptcy does not extinguish debt – the debt is

still in existence – only the debtor’s personal liability for the

payment of that debt is discharged by the Bankruptcy Code.”).

      Plaintiff recorded the Loan obligation in her Bankruptcy

petition but did not reaffirm the debt obligation pursuant to 11

U.S.C. § 524(c). It is undisputed that Plaintiff’s discharge

removed her personal obligation on the Loan. Plaintiff argues the

Bankruptcy Court’s lifting of the automatic stay and its grant of

hardship discharge to Plaintiff do not require a dismissal because

the proper application of payments is not retroactively eliminated

when an automatic stay is lifted; instead, the servicer is required


                                     11
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 12 of 28 PageID #: 654
WEBER V. WELLS FARGO BANK et al.                                  3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

to update its records to reflect any payments made during the case,

and the waiver of any fee, expense, or charge as required under

provisions of the settlement. Response in Opposition, ECF No. 9.

Plaintiff asserts that pursuant to the terms of the Deed of Trust,

Defendants agreed to properly credit payments on the mortgage loan.

Deed of Trust, ECF No. 7-1, pp. 45-73. Plaintiff pleaded sufficient

facts to overcome Defendants’ Motion to Dismiss as to the blanket

argument that Defendants are exempt from abiding by the Bankruptcy

Plan    because    the    Bankruptcy   Discharge   superseded     any   prior

Bankruptcy Plan which converted Plaintiff’s Chapter 13 Bankruptcy

Pan    to   a   Chapter   7   Bankruptcy    discharge.   Therefore,     as   to

Defendants’ argument that the bankruptcy discharge supersedes any

Bankruptcy Plan between the parties, the argument fails as to all

Counts.



   B. Counts I and II: Breach of Contract and Negligence

       Defendants’    argument    supporting    their    motion   to   dismiss

Plaintiff’s breach of contract claim is twofold: that (1) Plaintiff

lacks standing to bring a breach of contract claim, and (2) even

if Plaintiff has standing to bring the breach of contract cause of

action, the claim still fails because the Bankruptcy Plan was

terminated upon Plaintiff’s first breach.



                                       12
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 13 of 28 PageID #: 655
WEBER V. WELLS FARGO BANK et al.                                 3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

      Plaintiff also asserts a negligence action in the Complaint,

alleging that “Wells Fargo owed Plaintiff a duty to exercise

reasonable and prudent due care in servicing the mortgage loan

account and to properly document and verify records related to the

account and alleged debt.” Compl. ¶ 47, ECF No. 1-1. Specifically,

Plaintiff pleads that Wells Fargo’s failure to properly credit

payments made to the post-petition mortgage amount was a breach of

duty. Id. To the extent that Defendants briefly argue Plaintiff’s

negligence action cannot survive a motion to dismiss, they offer

no developed argument supported by any legal authority.           Thus, the

motion is DENIED as to that issue.



      1. Standing

      As to Defendants’ first argument, Defendants point out that

Plaintiff’s response in opposition to the motion to dismiss was

the first mention of her bringing the claims of breach of contract

and negligence on behalf of the Estate and in her capacity as

Administratrix of the Estate of her late husband. See Response in

Opposition, ECF No. 9, p. 4. Rule 17(a) of the Federal Rules of

Civil Procedure requires that an action be prosecuted in the name

of the real party in interest. It further provides that certain

individuals may sue “in their own names without joining the person

whose benefit the action is brought” including “an administrator.”

                                     13
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 14 of 28 PageID #: 656
WEBER V. WELLS FARGO BANK et al.                                    3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

Fed. R. Civ. P. (17)(a). Further, Rule 17(a)(3) precludes dismissal

of an action “for failure to prosecute in the name of the real

party in interest until, after an objection, a reasonable time has

been allowed for the real party in interest to ratify, join, or be

substituted into the action.”

      In determining whether a plaintiff is a real party in interest

under Rule 17(a), federal courts consider state law. Under West

Virginia law, “[a] personal representative [of an estate] may sue

or be sued upon any judgment for or against, or any contract of or

with, his decedent.” W. Va. Code § 44-1-22. Plaintiff was appointed

as Administratrix of the Estate of Donald William Weber, Jr., by

the   Berkeley   County   Council   on    June   2,   2017.   See   Letter   of

Administration, ECF No. 9-1. Therefore, Plaintiff’s capacity as

Administratrix is clear to the Court. On July 10, 2020, this Court

granted a motion to stay discovery pending the resolution of the

motion to remand and the instant motion to dismiss. ECF No. 18.

The order further stayed all deadlines provided in the Scheduling

Order [ECF No. 14] and provided a modified scheduling order will

be entered, if necessary, upon resolution of the pending matters.

Id. The October 19, 2020, deadline to join parties or amend the

pleadings has been stayed pursuant to the Order. Therefore, because

of the status of this action and the language of Rule 17 of the

Federal Rules of Civil Procedure, the Court is precluded from

                                     14
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 15 of 28 PageID #: 657
WEBER V. WELLS FARGO BANK et al.                                 3:20-CV-48

            MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
    AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

dismissing Plaintiff’s breach of contract and negligence claims

unless and until Plaintiff has been allotted reasonable time to

request leave to amend. 1

        Further, parties do not dispute that Borrower alone signed

the Note, and Plaintiff and Borrower both signed the Deed of Trust.

Plaintiff being party to the Deed of Trust and the appointed

Administratrix to Borrower’s Estate, it is clear that Plaintiff

may sue on behalf of herself and the Estate. See W. Va. Code § 44-

1-22. 2 Further, West Virginia law holds that “[t]he executor or

administrator is the proper representative of the personal estate,


1 Plaintiff would be wise to more carefully and specifically plead
her claims going forward.      The low threshold plaintiffs must
satisfy with pleadings when facing a Rule 12(b)(6) challenge and
the refuge provided under Rule 17 requires the result reached here.
The Court can reasonably infer from the allegations sufficient
facts to plausibly state a claim here.       However, something as
simple as which capacity Plaintiff brings her claims should be
made clearer in her Complaint. Moreover, Plaintiff failed to file
a motion with the Court seeking leave to amend her initial
pleading. Again, for the reasons offered, such leave is granted;
however, the request for such relief is more appropriately made
via a motion as opposed to in the body of a response brief.
2 The Court notes that Plaintiff’s Complaint avers that she was

not a signatory to the Note nor the Deed of Trust. Instead, the
Complaint states: “On July 9, 2004, Donald Weber entered into an
adjustable rate note with Defendant Wells Fargo to finance the
purchase of the home at 548 First Street in Inwood, West Virginia.
On the same date, Donald Weber executed a deed of trust in favor
of Defendant Wells Fargo to secure the note.” Compl. ¶¶ 9-10, ECF
No. 1-1. However, Plaintiff states in her response in opposition
that she did in fact sign the Deed of Trust, and the Deed of Trust
itself indicates both Donald Weber and Jane Weber signed and
initialed the document. See Response in Opposition, ECF No. 9, p.
15, n.44; Deed of Trust, ECF No. 7-1, pp. 45-73.
                                     15
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 16 of 28 PageID #: 658
WEBER V. WELLS FARGO BANK et al.                                 3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

and generally all suits should be brought by and against him in

relation thereto.” Syl. Pt. 10, Richardson v. Donehoo, 16 W. Va.

685, 686 (1880). Therefore, Plaintiff has standing to bring the

breach of contract and negligence causes of action and the Motion

to Dismiss is DENIED as to this issue. Plaintiff is ORDERED to

file an Amended Complaint as to her Administratrix capacity.



   C. First Material Breach

      Defendants argue that the breach of contract claim fails

because the Bankruptcy Plan was terminated upon Plaintiff’s first

material breach. Defendants maintain that they have no duty under

the Bankruptcy Plan, but if they did, Plaintiff breached first by

her default and subsequent breach of the agreed repayment plan.

Motion, ECF No. 7, p. 12.

      To assert a breach of contract claim, there must be a valid,

enforceable contract between the parties. Exec. Risk Indem., Inc.

v. Charleston Area Med. Ctr., Inc., 681 F. Supp. 2d 694, 714 (S.D.

W. Va. 2009); see also E.E.O.C. v. Waffle House, Inc., 534 U.S.

279, 294 (2002) (“It goes without saying that a contract cannot

bind a nonparty.”). Here, Plaintiff’s breach of contract claim

pertains only to the deed of trust because she did not sign the

note and thus is not a party to that contract. Therefore, the only

breach of contract claim before the Court is that brought by

                                     16
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 17 of 28 PageID #: 659
WEBER V. WELLS FARGO BANK et al.                                  3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

Plaintiff in relation to the Deed of Trust.

      “West Virginia law prevents a party who first breaches a

mutual and dependent contract from recovering damages attributable

to a subsequent breach by the other party.” Milner Hotels, Inc. v.

Norfolk and W. Ry. Co., 19 F.3d 1429, at *2 (4th Cir. 1994) (per

curiam) (unpublished table decision) (citing Teller v. McCoy, 253

S.E.2d 114, 126 (W. Va. 1978)). Deeds of trust, by their very

nature, “contemplate the possibility of non-payment.” Mathews v.

PHH Mortg. Corp., 724 S.E.2d 196, 200 (Va. 2012). Notably, whether

a party materially breached a contract is a finding of fact for

the jury’s consideration. See Drummond Coal Sales, Inc. v. Norfolk

Southern Railway Company, No. 7:16cv00489, 2018 WL 4008993 *1, *7

(W.D. Va. Aug. 22, 2018) (finding that whether a party materially

breached a contract is a question of fact for a jury).

      While Defendants argue that because Plaintiff committed the

first material breach by falling behind on mortgage payments under

the Bankruptcy Plan she is therefore precluded from bringing her

breach of contract claim, Plaintiff states in her Complaint that

Defendants failed to properly apply payments to the loan according

to the same Bankruptcy Plan. Compl. ¶ 19, ECF No. 1-1. Plaintiff

further asserts that pursuant to the terms of the Deed of Trust,

Defendants agreed to properly credit payments on the mortgage loan.

For   the   first   breach    rule   to   apply,   the   breach    must   be

                                     17
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 18 of 28 PageID #: 660
WEBER V. WELLS FARGO BANK et al.                                 3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

material. See Milner Hotels, 19 F.3d at *2. Plaintiff contends

that Defendants’ reference to the first breach rule is misplaced

because her delinquency is not material. Thus, Plaintiff did not

commit a material breach and, accordingly, the first breach rule

does not apply. In reviewing Plaintiff’s Complaint in the light

most favorable to the plaintiff, it is apparent from the pleadings

that Plaintiff has alleged that Defendants breached by failing to

properly apply payments to the mortgage loan. Compl. ¶ 19, ECF No.

1-1. Such fact plausibility is an issue to be determined by the

fact finder. Because this factual allegation is “enough to raise

a right to relief above a speculative level” and constitutes more

than “a formulaic recitation of the elements of a cause of action,”

Count I of the Complaint survives the motion to dismiss. Twombly,

550 U.S. at 545-555. Further because a motion to dismiss “does not

resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses,” the Court cannot dismiss the breach

of contract claim due to Defendants’ defense of first material

breach. Republican Party of N.C. v. Martin, 980 F.2d 942, 952 (4th

Cir. 1992). For these reasons, the Motion to Dismiss is DENIED as

to Count I.




                                     18
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 19 of 28 PageID #: 661
WEBER V. WELLS FARGO BANK et al.                                 3:20-CV-48

            MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
    AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

     D. Count III - Violation of the Real Estate Settlement Procedures
        Act (“RESPA”)

        Defendants assert that Plaintiff lacks standing as to any

claims under the RESPA because she is not a “borrower” under the

Act. ECF No. 7, p. 7. Plaintiff counters that she has standing

under the RESPA to bring claims as a confirmed successor in

interest. ECF No. 9, p. 5.



     1. As a confirmed successor in interest, Plaintiff is a
        “borrower” and therefore has standing to bring a claim under
        RESPA. 3

        The general purpose of the RESPA is to protect consumers from

certain abusive practices in the real estate settlement process.

See 12 U.S.C. § 2601. RESPA’s implementing regulations, codified

at 12 C.F.R. §§ 1024.1 to 1024.41 is known as “Regulation X.” See

12 C.F.R. § 1024.1. Regulation X went into effect on January 10,

2014. Mortgage Servicing Rules Under the Real Estate Settlement

Procedures Act (“Regulation X”), 78 Fed. Reg. 10696, 10708 (Feb.

14, 2013) (codified at 12 C.F.R. Part 1024). Regulation X relates

additional duties and responsibilities to mortgage servicers under

RESPA.

        Under the RESPA, civil liability is limited to “borrowers”:



3 The Court notes here that arguments not made until the Reply
brief stage are waived.
                                     19
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 20 of 28 PageID #: 662
WEBER V. WELLS FARGO BANK et al.                                   3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

“[w]hoever fails to comply with any provision of this section shall

be liable to the borrower for each such failure . . .” 12 U.S.C.

§ 2605(f). Under 12 U.S.C. § 2605(f), only a borrower may enforce

the provisions of Regulation X. Robinson v. Nationstar Mortgage

LLC, No. TDC-14-3667, 2018 WL 4261696, *1, *6 (D. Md. Sep. 9,

2019), 12 C.F.R. § 1024.41(a). In determining whether a person

meets the definition of a “borrower” under the RESPA, “[c]ourts

have held that a person who did not sign the promissory note is

not a ‘borrower’ for the purposes of RESPA because that individual

has   not   assumed    the   loan.”   Robinson,   2018    WL   4261696    at   *6

(internal quotation and citation omitted), see also Keen v. Ocwen

Loan Servicing, LLC, No. 17-0982, 2018 WL 4111938, *1, *5–6 (M.D.

Tenn. Aug. 28, 2018) (holding that a spouse is not a borrower under

the RESPA when the spouse signed a deed of trust stating that a

person who did not sign the promissory note was not obligated on

the security instrument but did not sign the promissory note).

      However, like in Keen, here, Plaintiff cites to the Mortgage

Servicing Rules regarding successors in interest, which went into

effect in April 2018, to support her position that she is a

borrower under RESPA. Keen, 2018 WL 4111938, at *6, 12 C.F.R §

1024.30. The regulation states that “[a] confirmed successor in

interest    shall     be   considered    a   borrower    for   purposes   of    §

1024.17 and this subpart.” 12 C.F.R § 1024.30(d). On February 25,

                                        20
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 21 of 28 PageID #: 663
WEBER V. WELLS FARGO BANK et al.                                  3:20-CV-48

            MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
    AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

2019, Plaintiff sent her first Request for Information to Wells

Fargo pursuant to 12 U.S.C. § 2605(e)(1)(B) regarding the servicing

of the mortgage loan and the crediting of payments on her mortgage

account, well after the April 2018 promulgation went into effect.

Id. at ¶ 30. Therefore, timing is not an issue here.

        In her Complaint, Plaintiff alleges Borrower died without a

last will and testament. Under West Virginia law, when a decedent

dies intestate and “all of the decedent’s surviving descendants

are also descendants of the surviving spouse,” the surviving spouse

receives    the   entire   estate.   W.   Va.   Code   §   42-1-3. 4   Indeed,

Plaintiff was appointed as Administratrix of the Estate of Donald

William Weber, Jr., by the Berkeley County Council on June 2, 2017.

See Letter of Administration, ECF No. 9-1. This undisputed fact

confirms Plaintiff as a successor in interest under 12 C.F.R §

1024.30(d).       Therefore,   Plaintiff    has    pled      or   sufficient

information is properly in the record before the Court to state a

plausible claim under RESPA.         The motion is DENIED as to Count

III.



4Plaintiff has not alleged facts sufficient to ascertain if she
would take the entirety of the estate under West Virginia law.
Specifically, there is nothing before the Court where it can
ascertain if any other potential heirs or beneficiaries exist.
Regardless, given the Letter of Administration, the Court finds
Plaintiff to be a successor in interest for RESPA purposes at this
Rule 12(b)(6) stage.
                                     21
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 22 of 28 PageID #: 664
WEBER V. WELLS FARGO BANK et al.                                              3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

     E. Counts IV and V - Violations of the West Virginia Consumer
        Credit and Protection Act (“WVCCPA”)

       Defendants argue that Counts IV and V of the Complaint must

be dismissed because Plaintiff did not sign the Note and therefore

does not owe the debt. Because Plaintiff is allegedly not an

obligor under the Note, Defendants next argue that Plaintiff is

not a consumer under the WVCCPA, and therefore lacks standing to

bring claims under the Act. Motion, ECF No. 7, p. 9; W. Va. Code

§§    46A–1–101,   102.    In   response,        Plaintiff      avers    that    she    is

“obligated” or “allegedly obligated” on the debt and therefore a

consumer under the terms of both §§ 46A–2–122 and 46A–1–102(12).

       A plaintiff must be a “consumer” to bring a cause of action

under the WVCCPA. Ballard v. Bank of Am., N.A., Civil Action No.

2:12–2496, 2013 WL 5963068, at *9 (S.D.W. Va. Nov. 7, 2013).

Section 46A–2–122(a) defines a consumer as “any natural person

obligated or allegedly obligated to pay any debt.” A person is

“‘allegedly    obligated’       to   pay    a    debt    when    the     creditor      has

‘represented to [her] that [she is] personally liable on the

debt.’” McNeely v. Wells Fargo Bank, N.A., 115 F. Supp. 3d 779,

785 (S.D.W. Va. 2015) (quoting Fabian v. Home Loan Ctr., Inc., No.

5:14–cv–42,    2014   WL    1648289,        at    *6    (N.D.    W.     Va.    Apr.    24,

2014)); see also Croye v. GreenPoint Mortg. Funding, Inc., 740 F.

Supp. 2d 788, 797–98 (S.D.W. Va. 2010). For example, the Croye


                                           22
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 23 of 28 PageID #: 665
WEBER V. WELLS FARGO BANK et al.                                  3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

court found a plaintiff allegedly obligated to pay on a debt under

§ 46A–2–122(a) where the creditor made calls to him demanding

payment. Croye, 740 F. Supp. 2d at 798. An “‘alleged obligation’

extends the reach of the [WVCCPA] to certain collection activities

conducted without regard to whether the debt is actually owed.”

Fabian v. Home Loan Ctr., Inc., No. 5:14–cv–42, 2014 WL 1648289,

*1, *6 (N.D. W. Va. Apr. 24, 2014), see also Diaz v. D.L. Recovery

Corp., 486 F.Supp.2d 474, 475 (E.D. Pa. 2007) (finding where a

“debt” sought to be collected did not exist).

      West Virginia Code § 46A–1–102(12) defines a consumer as “a

natural person who incurs debt pursuant to a consumer credit sale

or a consumer loan, or debt or other obligations pursuant to a

consumer lease.” Defendants maintain that Plaintiff is not a

consumer under this subsection because she did not sign the loan

note and thus did not incur a debt pursuant to the original loan.

Plaintiff’s failure to sign the original loan note is fatal to

this claim insofar as it relates to payments made on the original

loan. See Bishop v. Quicken Loans, Inc., Civil Action No. 2:09–

1076,   2011   WL   1321360,    at   *11   (S.D.W.   Va.   Apr.   4,   2011)

(distinguishing the obligations under a deed of trust versus a

promissory note). Specifically, because Plaintiff did not sign the

note, she did not incur a debt pursuant to a consumer loan. See

id. (“[A] promissory note is not enforceable against [a] party who

                                     23
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 24 of 28 PageID #: 666
WEBER V. WELLS FARGO BANK et al.                                       3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

signed [the] deed of trust but did not sign [the] promissory note

inasmuch as promissory notes and deeds of trust are separate legal

documents with unique purposes.” (citing Arnold v. Palmer, 686

S.E.2d 725, 733 (W. Va. 2009)).

      Although Plaintiff is not a signatory to the Note, there are

allegations    in   the    Complaint    demonstrating         that   Wells     Fargo

contacted     Plaintiff,     but   no    allegations          that   Wells     Fargo

specifically demanded payment from her on the loan. See Compl.,

ECF No. 1-1, at ¶¶ 23, 58-69. By the Notice of Trustee Sale,

Plaintiff alleges that due to Defendants’ acceleration of payments

due under the Deed of Trust, Defendants made Plaintiff allegedly

obligated to pay the debt. See id. at ¶ 23. Notably absent from

the Notice of Trustee Sale is any language or statement indicating

that Plaintiff is the party that owes the debt. Indeed, “even the

least    sophisticated      consumer         is    expected     to    read     these

communications with care.” Lovegrove v. Ocwen Loan Servicing, LLC,

7:14cv003292015 U.S. Dist. LEXIS 112768 (W.D. Va. August 26, 2015)

aff’d, 666 Fed. Appx, 308 (4th Cir. 2016). Defendants contacted

Plaintiff by telephone on July 22, 2019, and November 19, 2019,

even though Plaintiff’s attorneys sent notice of representation by

certified mail on February 28, 2019. Id. at ¶¶ 64, 65. Also absent

from the Complaint as to these assertions is any allegation that

Defendants     alleged     Plaintiff         was    personally       liable.     Id.

                                        24
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 25 of 28 PageID #: 667
WEBER V. WELLS FARGO BANK et al.                                  3:20-CV-48

            MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
    AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

Allegations of Wells Fargo’s attempt to collect from Plaintiff is

nonexistent in the Complaint; therefore, the allegations contained

in    the   Complaint   are   insufficient    to   qualify   Plaintiff    as   a

consumer “allegedly obligated” to pay on the loan. See Croye, 740

F. Supp. 2d at 798.

        Thus,   Defendants’    motion    to   dismiss   Counts    IV     and   V

is GRANTED insofar as Plaintiff lacks standing to bring claims

under the WVCCPA and failed to sufficiently plead that she was

obligated or allegedly obligated to pay the debt.



     F. Count VI - Violations of the Fair Debt Collection Practices
        Act (“FDCPA”)

        Defendants do not question whether Plaintiff is a consumer

able to bring a cause of action under the FDCPA; rather, Defendants

argue that Wells Fargo is not a “debt collector” as required by

the statute. See 15 U.S.C. § 1692a(6). 5



5 15 U.S.C. § 1692a(6) states: “The term “debt collector” means
any person who uses any instrumentality of interstate commerce or
the mails in any business the principal purpose of which is the
collection of any debts, or who regularly collects or attempts to
collect, directly or indirectly, debts owed or due or asserted to
be owed or due another. Notwithstanding the exclusion provided by
clause (F) of the last sentence of this paragraph, the term
includes any creditor who, in the process of collecting his own
debts, uses any name other than his own which would indicate that
a third person is collecting or attempting to collect such debts.
For the purpose of section 1692f(6) of this title, such term also
includes any person who uses any instrumentality of interstate
                                        25
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 26 of 28 PageID #: 668
WEBER V. WELLS FARGO BANK et al.                                 3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

      A “debt collector” excludes servicers of “a debt which was

not in default at the time it was obtained” by the servicer. 15

U.S.C. § 1692a(6)(F)(iii). Typically, lenders are not subject to

§ 1692e and § 1692f: “creditors, mortgagors, and mortgage service

companies are not debt collectors and are statutorily exempt from

liability under the FDCPA.” Scott v. Wells Fargo Home Mortg., 326

F. Supp. 2d 709, 718 (E.D. Va. 2003), aff’d sub nom. Scott v. Wells


commerce or the mails in any business the principal purpose of
which is the enforcement of security interests. The term does not
include—
(A)any officer or employee of a creditor while, in the name of the
creditor, collecting debts for such creditor;
(B)any person while acting as a debt collector for another person,
both of whom are related by common ownership or affiliated by
corporate control, if the person acting as a debt collector does
so only for persons to whom it is so related or affiliated and if
the principal business of such person is not the collection of
debts;
(C)any officer or employee of the United States or any State to
the extent that collecting or attempting to collect any debt is in
the performance of his official duties;
(D)any person while serving or attempting to serve legal process
on any other person in connection with the judicial enforcement of
any debt;
(E)any nonprofit organization which, at the request of consumers,
performs bona fide consumer credit counseling and assists
consumers in the liquidation of their debts by receiving payments
from such consumers and distributing such amounts to creditors;
and
(F)any person collecting or attempting to collect any debt owed or
due or asserted to be owed or due another to the extent such
activity (i) is incidental to a bona fide fiduciary obligation or
a bona fide escrow arrangement; (ii) concerns a debt which was
originated by such person; (iii) concerns a debt which was not in
default at the time it was obtained by such person; or (iv)
concerns a debt obtained by such person as a secured party in a
commercial credit transaction involving the creditor.”
                                     26
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 27 of 28 PageID #: 669
WEBER V. WELLS FARGO BANK et al.                                  3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

Fargo   &   Co.,   67   F.App’x   238    (4th   Cir.   2003)   (per   curiam),

superseded by statute as stated in Houck v. Substitute Trustee

Services, Inc., 791 F.3d 473, 480 (4th Cir. 2015) (finding that

“only a bankruptcy court may entertain a 11 U.S.C. § 362(k)

claim”).


      Here, for Wells Fargo to be liable as a debt collector under

15 U.S.C. § 1692e and § 1692f, it is required that the loan be in

default when it was acquired. No allegation in the Complaint

supports the argument that the loan was in default when Wells Fargo

originated the loan in July 2004. Compl., ECF No. 1-1, ¶ 9.

Borrower defaulted on the loan in March 2016. Id. at ¶¶ 13-15.

Because the debt was not in default at the time it was obtained by

Wells Fargo, as a mortgage loan servicer, Wells Fargo is not

considered a debt collector under the FDCPA. There are no facts

alleged in the Complaint that demonstrate Wells Fargo is a debt

collector under the FDCPA; therefore, the Court GRANTS Defendants’

Motion to Dismiss as to this issue. Count VI is DISMISSED.




                             V.     CONCLUSION

      For the reasons stated above, the Court GRANTS Defendants’

Motion to Dismiss as to Counts IV, V, and VI of Plaintiff’s



                                        27
Case 3:20-cv-00048-TSK Document 20 Filed 03/04/21 Page 28 of 28 PageID #: 670
WEBER V. WELLS FARGO BANK et al.                                 3:20-CV-48

         MEMORANDUM OPINION AND ORDER GRANTING, IN PART,
 AND DENYING, IN PART, DEFENDANTS’ MOTION TO DISMISS [ECF NO. 6]

Complaint. The Court DENIES Defendants’ Motion to Dismiss as to

Counts I, II, and III of Plaintiff’s Complaint.

      The Court ORDERS the parties to MEET AND CONFER before filing

an Amended Complaint and to certify in any Amended Complaint that

they have done so.     This “Meet and Confer” requirement is imposed

to, hopefully, provide the parties ample opportunity to discuss

and address any alleged pleading deficiencies before an Amended

Complaint is filed.       The parties are certainly not expected or

required to come to agreement on any such issues but must certify

the discussion was at least had before an Amended Complaint and

any further motions to dismiss are filed.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record.

      DATED: March 4, 2021



                                          /s/ Thomas S. Kleeh
                                          THOMAS S. KLEEH
                                          UNITED STATES DISTRICT JUDGE




                                     28
